Exhibit 10.1







[exhibit101002.gif] [exhibit101002.gif]







PROMISSORY NOTE “N” TO ________




US$173,000

April 22, 2013







FOR VALUE RECEIVED, Pacific Gold Corp., (“Maker”) and its subsidiaries, hereby
promises to pay to the order of _________ (“Payee”), in lawful money of the
United States, the principal sum of $173,000, together with interest on the
unpaid balance hereof from April 22, 2013 at the rate of 10% per annum. Payment
of principal and interest shall be made on January 2, 2015.

This Promissory Note may be prepaid at any time in whole or from time to time in
part, in each case without premium or penalty, but with interest on the amount
prepaid to the date of prepayment.

The Payee shall have the right, but not the obligation, to convert this note,
and any interest due on this note, into common shares of the Maker at a price of
$0.001 per share at any time upon demand to the Maker. The Payee may convert any
portion of the then outstanding, at the date of conversion, principal or
interest into common shares, leaving the balance of the principal and interest
not converted into common shares as still due under this note.

The Payee shall have the right to assign this note, in whole or in part, and any
payments or conversion rights due under this note, to any third party, on 3
business days notice to the Maker.





--------------------------------------------------------------------------------

The entire unpaid principal amount of this Promissory Note shall become
immediately due and payable without demand on the happening of any one or more
of the following events:



(a)

failure of the Maker to make any payment of principal and/or interest hereon
within five days after such payment is due; or



(b)

the dissolution, liquidation, termination, sale or cessation of Maker or the
business of the Maker (“Business”), or



(c)

the filing of a petition by or against the Maker or Business under the
provisions of any state insolvency law or under the provisions of the Federal
Bankruptcy Act or any assignment by the Maker or the Business for the benefit of
creditors.

Maker and all other parties liable herefor, whether principal, endorser, or
otherwise, hereby jointly and severally (i) waive presentment, demand for
payment, notice of dishonor, notice of protest and protest and all other notices
or demands in connection with the delivery, acceptance, performance, default,
endorsement or guaranty of this Promissory Note, (ii) waive recourse to
suretyship defenses generally, including extensions of time, releases of
security and other indulgences which may be granted from time to time by holder
of this Promissory Note to Maker or any party liable herefor, and (iii) waive
any right to a jury trial and agree to pay all costs and expenses, including
reasonable attorneys’ fees, in connection with the enforcement or collection of
this Promissory Note.

Nothing contained in this Promissory Note or in any other agreement between
Maker and Payee shall require Maker to pay, or the Payee to accept, interest in
an amount which would subject the Payee to any penalty or forfeiture under
applicable law.  In no event shall the total of all charges payable hereunder,
whether of interest or of such other charges which may or might be characterized
as interest, exceed the maximum rate permitted to be charged under applicable
law.  Should the Payee of this Note receive any payment which is or would be in
excess of that permitted to be charged under such applicable law, such payment
shall have been and shall be deemed to have been made in error and shall
automatically be applied to reduce the principal balance outstanding on this
Promissory Note.

This Promissory Note and any other document or agreement executed in connection
herewith shall be construed in accordance with the substantive laws of the State
of New York without regard to any principles of conflicts of law.




PACIFIC GOLD CORP. (MAKER)

 

 

 

 

By:

 

 

Mitchell Geisler, COO and Director

 








2





